3/7/2019     Case 18-34840 YourDoc
                                Payment
                                    21 Completion Email from Tom Entered
                                         Filed 03/07/19          Vaughn Chapter 13 Trustee16:42:08
                                                                           03/07/19        - michelle@cutlerltd.com
                                                                                                          Desc Main
                                           Document             Page 1 of 1
   Subject: Your Payment Completion Email from Tom Vaughn Chapter 13
   Trustee
               no-reply-tvch13epay@billerexpress.com <no-reply-tvch13epay@billerexpress.…                        Tue, Mar 5, 5:09 PM (2 da
               to Ashley Wiggins



                       You are viewing an attached message Cutler &amp; Associates, Ltd. Mail
                       can't verify the authenticity of attached messages.



                 Rush Email Security
                 **WARNING** This email originated from outside of Rush University Medical Center. **DO NOT CLICK* links or
                 attachments unless you recognize the sender and know the content is safe. Remember, Rush IS will never ask for us
                 information via email communication.


                                                                 Tom Vaughn Chapter 13 Trustee



                                     Your One-time Payment to Tom Vaughn Chapter 13 Trustee has been posted.


                                             Case Number:         18-34840
                                             Account Name:        WIGGINS SR, DAVID
                                             Payment Account: Checking ****5102
                                             Payment Amount: $583.00
                                             Fee Amount:          $1.50                Confirmation #: 3111873308
                                             Total Amount:        $584.50
                                             Creation Date:       Monday, March 04, 2019
                                             Payment Date:        Wednesday, March 06, 2019
                                                          1 Item paid with this One-time Payment


                                   Confirmation # Case Number                      Payment Type             Payment Amount
                                   All Transactions
                                   3111873307         18-34840       03/02/2019 Regular Plan Payment                       $583.00



                   Please DO NOT reply to this email. This email message was sent from a notification address that cannot accept incoming e

                                            To contact us, click here and review the Contact Us section on our web site.




https://mail.google.com/mail/u/0/?ui=2&view=btop&ver=oplig1rec6hq&msg=%23msg-f%3A1627386896582121196&attid=0.1                          1/1
